MAGRUDER, Circuit Judge.
I concur in the opinion of the court, with one reservation. I am uncertain whether the rule in the Dobson case requires the reviewing court to accept the Tax Court’s determination on such a question as whether, for tax purposes, the separate corporate entities of the three corporations are to be respected or are to be disregarded and the three corporations treated as one. It seems to me that it is unnecessary to put our affirmance" on th'e Dobson case, because in my independent view the Tax Court’s determination in this respect was the correct one. Cf. Higgins v. Smith, 1940, 308 U.S. 473, 477-78, 60 S.Ct. 355, 84 L.Ed. 406.